UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7108



STANLEY WALLACE MILLER,

                                            Petitioner - Appellant,

          versus


WARDEN, KEEN MOUNTAIN,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-446-7)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Wallace Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Wallace Miller seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).1   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.   See Miller v. Warden, Keen

Mountain, No. CA-99-446-7 (W.D. Va. June 18, 1999).2     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




1
  Because the district court’s order informed Miller that he had
sixty days to appeal, we consider his notice of appeal timely
filed. See Fed. R. App. P. 4(a); Butler v. Coral Volkswagen, Inc.,
804 F.2d 612, 615-17 (11th Cir. 1986).
2
 Although the district court’s order is marked “filed” on June 17,
1999, the district court’s records show that it was entered on the
docket sheet on June 18, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2